This suit is companion to No. 6357 on the docket of this court, entitled Richard Hatch v. Fred Morgan, 12 So.2d 476, in which judgment was today rendered. The two cases were consolidated for trial below and here. Save as to the description of the land to which mineral rights were transferred to plaintiff by defendant, the price paid therefor and the amount of royalty received under the sale, the pleadings and issues in this case are identical with those in No. 6357.
The plaintiff died prior to trial and submission of the case below. His surviving widow and sole heir, Mrs. Elevena Chennault, was substituted party plaintiff. Judgment was rendered in her favor as *Page 482 
prayed for, excepting the attorney's fee. Each side appealed.
For the reasons assigned in the opinion of this Court in said case No. 6357, the judgment appealed from is now affirmed with costs.